Citation Nr: 1221415	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  05-34 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a skin disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1982 to January 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part declined to reopen the previously denied claims.

In March 2008, the Board issued a decision which also declined to reopen the claims.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (CAVC or the Court), which in August 2009 vacated the Board's decision and remanded the matters for further development and consideration.  Decisions on all other issues addressed in the Board's March 2008 decision were affirmed.

The Board, in turn, remanded the remaining two appellate issues to the RO via the Appeals Management Center (AMC) in Washington, DC, in January 2010 and August 2011 decisions which required VA to provide proper notice to the Veteran regarding his claims.

As was noted in the January 2010 and August 2011 Board remands, in September 2007, the Veteran submitted a statement regarding a claim for entitlement to an earlier effective date for the award of service connection for a bilateral shoulder disorder.  Also, in March 2010 correspondence the Veteran raised the issues of entitlement to an increased rating for his service-connected back and joint disorders as well as entitlement to service connection for a joint disorder, breathing problems, erectile dysfunction, and sleeping problems.  These issues, however, are not currently developed or certified for appellate review.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

FINDINGS OF FACT

1.  In a May 1996 decision, the RO denied the claim of service connection for hypertension on the basis that no nexus, either direct or presumptive, was shown.

2.  The Veteran initiated an appeal of the May 1996 denials and perfected such, but in January 1998 withdrew his appeals.

3.  The May 1996 denials of service connection for hypertension and a skin disorder became final in May 1997.

4.  Evidence received regarding hypertension since May 1996 was previously considered by agency decision makers, is cumulative and redundant of evidence already of record, fails to address an unestablished fact, and does not raise the reasonable possibility of substantiating the claims.

5.  In an unappealed January 1998 rating decision, the RO denied the claim of service connection for a skin disorder, to include as due to an undiagnosed illness, on the basis that no nexus, either direct or presumptive, was shown.

6.  Evidence received regarding a skin disorder since January 1998 was previously considered by agency decision makers, is cumulative and redundant of evidence already of record, fails to address an unestablished fact, and does not raise the reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision denying service connection for hypertension is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.160 (2011). 

2.  The January 1998 rating decision denying service connection for a skin disorder, to include as due to an undiagnosed illness, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.160 (2011). 


3.  The criteria for reopening of a previously denied claim of service connection for hypertension are not met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).

4.  The criteria for reopening of a previously denied claim of service connection for a skin disorder, to include as due to an undiagnosed illness, are not met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

In March 2008, the Board determined that July 2003, October 2003, January 2005, and February 2006 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  However, the letters failed to inform the Veteran of the need for new and material evidence demonstrating a nexus between service and the current disabilities, which was the basis of the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although the Board found the Veteran was not prejudiced by this failure, as he had demonstrated actual knowledge of the requirements through his contentions, Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009),  the Court found that the Veteran's failure to actually produce new and material evidence indicated a lack of understanding.  The CAVC therefore remanded the matters to the Board for provision of fully compliant notice regarding new and material evidence, and the Board in turn remanded the matters to the RO in January 2010.

A subsequent February 2010 notice letter to the Veteran was found to be inadequate, as the RO identified an incorrect last final decision and failed to clearly identify the reasons for the prior denials.  "Your claim was previously denied because there was no showing of neither hypertension nor skin disorder to service."  In August 2011, the Board very explicitly set forth the bases for the prior denials of service connection for hypertension and a skin disorder under all argued theories of entitlement, and again remanded the matters to the RO for provision of a letter to the Veteran.

Unfortunately, the resulting September 2011 letter is also legally deficient.  The reasons for the prior denial are conflated and do not fully address all the bases for the denial.  Hypertension, for example, is addressed solely in the context of presumptive service connection.  The correct last final decision denying service connection for a skin disorder was also misidentified (as it was in the Board's prior remands), but such error is harmless, as it did not impact the definition or the Veteran's understanding of "new and material evidence."

Nevertheless, the Board finds that the Veteran is not prejudiced by proceeding to adjudicate the claims at this time, and has been afforded a meaningful opportunity to participate in the claims process.  The essential fairness of proceedings in unimpaired.  The Veteran received actual notice of what evidence and information would constitute "new and material evidence" sufficient to reopen the claims in the Board's August 2011 remand.  Moreover, the Veteran, who has been represented at all times by a Veterans Service Organization, has demonstrated his understanding of the new and material requirements.  He has repeatedly stressed his allegations of continuity of symptomatology since service, has submitted evidence regarding the onset of symptoms in or in close temporal proximity to service, and has attempted to identify in-service injuries or exposures he relates to his current disabilities.  Actual knowledge of the new and material evidentiary requirements is established.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005) (holding that actual knowledge of what is needed to substantiate a claim prior to adjudication by the Board provides a meaningful opportunity to participate in the adjudication process).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159 (c)(2).  The December 1994 SSA decision states that such is based on psychiatric disabilities, not those at issue here, and includes a listing of all evidence considered in the decision.  None is relevant to the current appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  No VA examinations have been conducted, as the duty to examine does not attach until after a previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

With regard to hypertension, the May 1996 rating decision is the most recent final decision.  Although the Veteran initiated an appeal of the decision and in fact perfected such in September 1996, he withdrew all his appeals in January 1998 correspondence.  He stated that he was satisfied with the award of a total disability evaluation based on unemployability.  The May 1996 decision therefore became final as of May 1997, one year following notice of the adverse decision.  38 C.F.R. §§ 20.204(c), 20.302, 20.1103.

Service connection for a skin disorder, however, was reconsidered in an unappealed January 1998 rating decision, due to a change in the law governing undiagnosed illnesses and service in Southwest Asia.  This decision became final in January 1999.  38 C.F.R. § 20.302.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence of record prior to January 1998 is considered presented in connection with the last final decision on both appeals at issue here, as adjudication of the claims underlying the appeals continued until that time.  38 C.F.R. § 3.156(b).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for hypertension was denied based on a finding that there was no nexus to service shown, either direct or presumptive.  Hypertension was not first manifested on active duty service, or to a compensable degree within the first post-service year.  Relevant evidence considered at the time of the May 1996 denial consisted of service personnel records showing service in Southwest Asia during the Persian Gulf War, service treatment records showing a single blood pressure reading of 120/90 on active duty, VA outpatient and hospital reports showing diastolic pressures in the 90's prior to January 1993, a VA treatment record showing a diagnosis of hypertension based on a blood pressure reading of 148/140 in January 1993 (as well as continued treatment with medication), an SSA decision granting disability benefits based on schizophrenia, a statement from the Veteran's mother regarding the onset of high blood pressure after service, and a letter from the Department of Defense regarding potential exposure to chemical agents in Southwest Asia.  Additionally, the record reflected the Veteran's contentions that he had developed hypertension on active duty following his return from Operation Desert Storm.

Service connection for a skin disorder was also denied based on a finding that there was no nexus to service shown, either direct or presumptive.  No skin disorder other than plantar warts was manifested on active duty, nor was any current skin condition associated with an undiagnosed illness.  Current skin complaints and findings were associated with known clinical diagnoses.  Relevant evidence consisted of service personnel records showing service in Southwest Asia during the Persian Gulf War; service treatment records showing no generalized skin complaints or problems; VA outpatient and hospital reports showing complaints and diagnoses of current skin conditions; a statement from the Veteran's mother regarding the onset of a body rash and foot blisters after service; VA examination reports documenting skin complaints and indicating appropriate diagnoses; and a letter from the Department of Defense regarding potential exposure to chemical agents in Southwest Asia.  The record also reflected the Veteran's contentions that he had developed skin problems on active duty and following his return from Operation Desert Storm.

Since January 1998, the Veteran has submitted multiple copies of his service treatment records and VA records, which he copied from his file after submitting requests for information.  These records are clearly not new and material; they were fully considered in connection with the prior denials.

The Veteran has also submitted, or VA has obtained on his behalf, extensive additional VA treatment records covering the period since January 1998.  These records are new in the sense that they did not exist and therefore were not considered at the time of the prior denials.  However, they are cumulative and redundant of the evidence already of record, as they merely confirm the current diagnoses of hypertension and skin diseases.  

The VA records are also not material.  No doctor or other care provider provides any opinion or finding regarding a nexus between service and current disabilities.  Providers do repeat the Veteran's allegations of onset of problems during service, and continuity of symptoms since service, but these are merely repetitions of the Veteran's previously considered allegations.  Mere repetition of the allegations in a medical record does not transform them into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Importantly, the updated VA treatment records do not include any finding of unexplained skin problems or an undiagnosed illness manifested as a skin problem.  Past diagnoses of tinea pedis, dermatitis, and fungal infections are still reflected; there is no new symptom or manifestation of some unexplained skin problem.

A VA Gulf War examination was conducted in June 2006.  As with the VA treatment reports, the examination is new because it was created after January 1998 and not considered in connection with the prior denials.  Also as with the treatment reports, the examination is not material.  The Veteran repeated, and the examiner reported, his allegations regarding his medical history.  The examiner offered no assessment of the allegations and did not render any opinion regarding a nexus to service for the diagnosed hypertension or the apparently dormant skin disorders.  The examination is not material, as it does not address the unestablished fact of a nexus.

Finally, December 2000 and September 2005 letters from the Department of Defense regarding exposure to chemical agents in Southwest Asia were associated with the record.  The Veteran's unit was in an area likely exposed to low levels of chemicals during the demolition of Iraqi munitions in 1991.  Each letter provided updated information regarding the extent of such exposure and possible effects of such.  They are therefore new; they do not merely repeat the information contained in the July 1997 correspondence.  

The letters are not, however, material, as they do not raise the reasonable possibility of substantiating the claims, nor do they raise the possibility of further development which might tend to substantiate the claims.  The December 2000 letter indicated that the degree of chemical exposure warned of in 1997 was less than that initially believed.  As the impact of a greater degree of exposure was already considered in the prior denials, the December 2000 letter adds no helpful information; it in fact undercuts the Veteran's allegations.  Similarly, the September 2005 letter reports that as a result of the potential exposure, there is no evidence of increased risk.  Death rates were the same or similar between exposed and nonexposed groups.  Again, the letter undercuts the Veteran's allegations.  As neither letter potentially supports the Veteran's claims (other than repeating the already considered fact of chemical exposure), they are not material.

The Board has considered whether the Department of Defense letters fall under the provisions of 38 C.F.R. § 3.156(c), which provides that where "relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim" were associated with the file, the claim was to be reconsidered de novo.  In effect, such service department records are defined as being new and material.  Service department records include reports developed and generated based on official records.  Vigil v. Peake, 22 Vet. App. 63 (2008).  

The Department of Defense letters are not relevant official service department records contemplated by the regulation.  While the records they are based on existed in January 1998, generation of the letters required application of "state of the art computer modeling" in December 2000 and comparison of recent death data in September 2005.  The tools used to generate the letters and information from the already existing data were not extant in January 1998, and so the letters could not have existed.  38 C.F.R. § 3.159(c).

New and material evidence has not been received.  There is no doubt to be resolved.  Reopening of previously denied claims of service connection for hypertension and a skin disorder is not warranted.


ORDER

Reopening of a previously denied claim of service connection for hypertension is denied.

Reopening of a previously denied claim of service connection for a skin disorder, to include as due to an undiagnosed illness, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


